895 F.2d 1412
Unpublished DispositionNOTICE: Sixth Circuit Rule 24(c) states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Sixth Circuit.Khalil-Ullah AL-MUHAYMIN;  Gregory A. Smith, Plaintiffs-Appellants,v.Clint NEAL;  Paul Flanders;  Orie Rice;  James Worthington;Wayne Casteel;  Archie Goddard;  Otie Jones;James Rose;  George Little;  SteveNorris, Defendants-Appellees.
No. 89-5600.
United States Court of Appeals, Sixth Circuit.
Feb. 13, 1990.

1
Before KEITH and KRUPANSKY, Circuit Judges, and ANNA DIGGS TAYLOR, District Judge.*

ORDER

2
Khalil-Ullah Al-Muhaymin and Gregory A. Smith, Tennessee state prisoners, request the appointment of counsel on appeal of the dismissal of their civil rights action filed under 42 U.S.C. Sec. 1983.  This case has been referred to a panel of the court pursuant to Rule 9(a), Rules of the Sixth Circuit.  Upon examination of the record and the briefs, this panel unanimously agrees that oral argument is not needed.  Fed.R.App.P. 34(a).


3
Plaintiffs sued several employees of the Tennessee Department of Corrections seeking damages and declaratory and injunctive relief.  They alleged that while held in maximum security at Brushy Mountain State Penitentiary they were denied access to the courts due to the lack of an adequate law library or assistance from people trained in the law.  The district court determined that the case was frivolous and dismissed it pursuant to 28 U.S.C. Sec. 1915(d).


4
Upon consideration, we conclude that this case was properly dismissed, as it lacks any arguable basis in law.   See Neitzke v. Williams, 109 S. Ct. 1827, 1831 (1989).  Plaintiffs could not show that they had suffered prejudice to any lawsuit.   See Walker v. Mintzes, 771 F.2d 920, 932 (6th Cir.1985).


5
Accordingly, the motion for counsel is denied and the district court's order is hereby affirmed.  Rule 9(b)(5), Rules of the Sixth Circuit.



*
 The Honorable Anna Diggs Taylor, U.S. District Judge for the Eastern District of Michigan, sitting by designation